Kennedy, J.,
concurring in judgment only.
{¶ 35} I reject the majority’s conclusion that the no-proximate-cause rule is contrary to the sovereign-immunity statute and that Ohio should abandon the rule. The majority blurs the distinction between the affirmative defense of sovereign immunity and the separate and independent tort element of causation. The no-proximate-cause rule is not a standard to be considered when determining whether the affirmative defense of immunity applies. It is, however, a common-law rule that determines when the pursuing police officer is the sole or concurrent proximate cause of an injury sustained by a third party at the hands of a fleeing suspect. Therefore, the no-proximate-eause rule is not contrary to the sovereign-immunity statute, and it should remain a viable rule.
{¶ 36} Because the appellate court correctly held that the pursuit was not extreme or outrageous and that the officers were not the proximate cause of Argabrite’s injuries, I would affirm the reasoning and the judgment of the court of appeals. Therefore, I concur in judgment only.
{¶ 37} “It is rudimentary that in order to establish actionable negligence, one must show the existence of a duty, a breach of the duty, and an injury resulting proximately therefrom.” Menifee v. Ohio Welding Prods., Inc., 15 Ohio St.3d 75, 77, 472 N.E.2d 707 (1984), citing Di Gildo v. Caponi, 18 Ohio St.2d 125, 247 N.E.2d 732 (1969), and Feldman v. Howard, 10 Ohio St.2d 189, 226 N.E.2d 564 (1967).
{¶ 38} Sovereign immunity is an affirmative defense. Goad v. Cuyahoga Cty. Bd. of Commrs., 79 Ohio App.3d 521, 524, 607 N.E.2d 878 (8th Dist.1992). “Where * * * mere negligence is claimed and sovereign immunity is a complete defense to that claim, then the facts surrounding the act of negligence are not material to the case.” Id. at 524-525.
{¶ 39} Pursuant to R.C. Chapter 2744, the defense of sovereign immunity requires a three-tiered analysis. Rankin v. Cuyahoga Cty. Dept. of Children & Family Servs., 118 Ohio St.3d 392, 2008-Ohio-2567, 889 N.E.2d 521, ¶ 16. The first tier of the analysis provides that a political subdivision is immune for any *359injury, death, or loss to a person or property caused by acts that occur in connection with a governmental or proprietary function. R.C. 2744.02(A)(1); Rankin at ¶ 17. The second tier of the analysis requires an examination whether any of the five exceptions to immunity set forth in R.C. 2744.02(B) apply. Rankin at ¶ 18. Under the third tier of the analysis, if an exception to immunity does apply, then R.C. 2744.03(A)(3) provides that immunity can be reestablished if one of the statutorily listed defenses applies. Id. at ¶ 27.
{¶ 40} Conversely, proximate cause is an element of a tort action and is “[a] cause that is legally sufficient to result in liability; an act or omission that is considered in law to result in a consequence, so that liability can be imposed on the actor.” Black’s Law Dictionary 265 (10th Ed.2014).
“[W]here an original act is wrongful or negligent and in a natural and continuous sequence produces a result which would not have taken place without the act, proximate cause is established, and the fact that some other act unites with the original act to cause injury does not relieve the initial offender from liability.” One is thus liable for the natural and probable consequences of his negligent acts.
Strother v. Hutchinson, 67 Ohio St.2d 282, 287, 423 N.E.2d 467 (1981), quoting Clinger v. Duncan, 166 Ohio St. 216, 222, 141 N.E.2d 156 (1957). An injury may be the result of more than one proximate cause. Taylor v. Webster, 12 Ohio St.2d 53, 57, 231 N.E.2d 870 (1967).
{¶ 41} Ohio law also recognizes that “where a legislative enactment imposes upon a person a specific duty for the protection of others, his failure to observe that duty constitutes negligence per se.” Taylor at 56, citing Schell v. DuBois, 94 Ohio St. 93, 113 N.E. 664 (1916), and Eisenhuth v. Moneyhon, 161 Ohio St. 367, 119 N.E.2d 440 (1954). “[0]ne who commits the prohibited act [that] result[s] in injury will be deemed to be liable regardless of whether the injury might have been foreseen by a reasonably prudent person.” Eisenhuth at 372, citing Butts v. Ward, 227 Wis. 387, 279 N.W. 6 (1938).
{¶ 42} The “no-proximate-cause” rule was first applied in Ohio by the Ninth District Court of Appeals in Lewis v. Bland, 75 Ohio App.3d 453, 599 N.E.2d 814 (9th Dist.1991).1 It provides first that the reckless driving of a fleeing suspect is *360the proximate cause of the injuries to a third party, “notwithstanding recognition of the fact that police pursuit contributed to the pursued’s reckless driving.” Id. at 456, citing Roll v. Timberman, 94 N.J.Super. 530, 536, 229 A.2d 281 (1967). The pursuit of the fleeing suspect could be the proximate cause of injures if the circumstances of the chase demonstrated that the officer’s conduct was “extreme or outrageous.” Id., citing DeWald v. State, 719 P.2d 643, 649 (Wyo.1986).
{¶ 43} The majority concludes that the no-proximate-cause rule is “contrary to the express dictates of R.C. 2744.03(A)(6)(b), which prescribes a defense or immunity that political-subdivision employees may assert to establish nonliability in a civil action for damages.” Majority opinion at ¶ 1. I disagree.
{¶ 44} As set forth above, sovereign immunity is an affirmative defense that prevents a judgment against a political subdivision or an employee of the political subdivision in some circumstances. The determination of immunity is a “purely legal issue,” Conley v. Shearer, 64 Ohio St.3d 284, 292, 595 N.E.2d 862 (1992), citing Donta v. Hooper, 774 F.2d 716, 719 (6th Cir.1985), and it is properly determined pursuant to a motion for summary judgment. Id., citing Roe v. Hamilton, 53 Ohio App.3d 120, 560 N.E.2d 238 (1st Dist.1988).
{¶ 45} Moreover, the majority’s conclusion that the no-proximate-cause rule is in conflict with the defenses set forth in R.C. 2744.03(A)(6)(b) is erroneous. The no-proximate-cause rule is not applied for purposes of determining immunity. As set forth above, the no-proximate-cause rule is applied in conjunction with the tort element of causation.
{¶ 46} “The question of proximate cause is ordinarily one of fact, but, where there is no conflict in the evidence, such question becomes one of law.” Kehrer v. McKittrick, 176 Ohio St. 192, 195-196, 198 N.E.2d 669 (1964), citing Cobb v. Bushey, 152 Ohio St. 336, 89 N.E.2d 466 (1949), paragraph three of the syllabus. Therefore, if the law-enforcement officers’ conduct is not “extreme or outrageous,” then, as here, the lack of causation can warrant the granting of a motion for summary judgment without determining immunity.
{¶ 47} Argabrite was injured when the vehicle of a suspect who was fleeing and eluding police struck Argabrite’s vehicle in a head-on collision. Argabrite filed a negligence action against the police officers involved in the pursuit.
{¶ 48} The answers of appellees Miami Township police department officers Jim Neer and Gregory Stiles denied that they were the direct and proximate cause of Pamela Argabrite’s injuries. They also asserted the affirmative defense of sovereign immunity. Appellees Montgomery County Sheriff Sergeant Daniel *361Adkins and Deputy Tony Ball also filed answers denying that they were the direct and proximate cause of Argabrite’s injuries and asserted the affirmative defense of sovereign immunity.
{¶ 49} The officers filed motions for summary judgment. Neer, Stiles, Adkins, and Ball set forth arguments that the accident between Andrew Barnhart and Argabrite was not proximately caused by them and that they were entitled to sovereign immunity.
{¶ 50} In its decision granting the officers’ motions for summary judgment, the trial court failed to analyze the issue whether the officers were the proximate cause of the accident apart from the issue whether the officers were entitled to sovereign immunity. Instead, the trial court conflated the issues.
{¶ 51} Despite the trial court’s confusion on the application of the no-proximate-cause rule, on appeal of the grant of summary judgment in favor of the officers, the Second District Court of Appeals recognized that the question of immunity is distinct from the question whether the defendants were the proximate cause of Argabrite’s injuries.
[W]e could review and analyze whether the trial court’s conclusion that Township officers Neer and Stites were reckless is supported by the record or, if a genuine issue of recklessness is found, whether that behavior was the proximate cause of Barnhart’s collision with the Arga-brite vehicle. If there is no genuine issue of either recklessness or proximate cause resulting from recklessness, then the officers are entitled to immunity under R.C. 2744.03(A)(6). But we need not, and do not, engage in that analysis at this juncture because of our determination that the no-proximate-cause rule of Whitfield v. Dayton, requiring extreme or outrageous conduct, is dispositive of this appeal.
(Emphasis added.) 2015-Ohio-125, 26 N.E.3d 879, ¶ 4 (2d Dist.).
{¶ 52} The majority chides that it has not blurred the distinction between immunity and proximate cause but that the no-proximate-cause rule “blurs those distinctions by incorporating concepts related to duty and breach * * * into the question of proximate cause.” Majority opinion at ¶ 10. In support of that conclusion, the majority cites the dissenting opinion of Judge Froelich in the court of appeals in this case. He concluded that the no-proximate-cause rule was “contrary to traditional notions of proximate cause, which focus on the foreseeability of the consequence, not on the wrongfulness of the conduct that produces the result.” 2015-Ohio-125, 26 N.E.3d 879, ¶ 34 (Froelich, J., dissenting).
*362{¶ 53} To be sure, the majority is adopting the Froelich approach despite the five other appellate districts across the state that have adopted and applied the no-proximate-cause rule. The majority concludes that “[i]f the General Assembly wants to expand the limits of the immunity that applies to police officers who pursue fleeing suspects, it may create a new standard via statute, but the courts may not.” Majority opinion at ¶ 12.
{¶ 54} However, as set forth above, the no-proximate-cause rule is not used to determine whether the affirmative defense of immunity applies but to determine whether given the totality of the circumstances of the pursuit, the pursuit is the sole or concurrent proximate cause of the third party’s injuries. Moreover, the majority’s conclusion ignores our traditional rules of statutory interpretation, under which we presume that the General Assembly knows the state of the common law when enacting legislation. See Wachendorf v. Shaver, 149 Ohio St. 231, 248, 78 N.E.2d 370 (1948).
{¶ 55} In 1985, the General Assembly enacted R.C. Chapter 2744, which “addresses when political subdivisions, their departments and agencies, and their employees are immune from liability for their actions.” Lambert v. Clancy, 125 Ohio St.3d 231, 2010-Ohio-1483, 927 N.E.2d 585, ¶ 8. The exemptions found in the immunity statute do not abridge or enlarge tort law. The immunity statute never even invades the province of tort law.
{¶ 56} In 1991, the Ninth District Court of Appeals first applied the no-proximate-cause rule in Lewis. 75 Ohio App.3d 453, 599 N.E.2d 814 (9th Dist.1991). Three years later, the General Assembly amended the political-subdivision-immunity statutes. H.B. No. 384, 145 Ohio Laws, Part III, 5719, 5738-5742. Since that time, the legislature has had numerous occasions to amend the sovereign-immunity statute, with the most recent amendment in 2016. See Am.H.B. No. 192, 146 Ohio Laws, Part II, 2733, 2747-2751; Am.Sub.H.B. No. 350, 146 Ohio Laws, Part II, 3867, 3984-3994; Am.Sub.H.B. No. 215, 147 Ohio Laws, Part I, 909, 1145-1154; H.B. No. 205, 148 Ohio Laws, Part I, 1344-1349; S.B. No. 179, 148 Ohio Laws, Part IV, 9447, 9636-9641; Sub.S.B. No. 24, 149 Ohio Laws, Part I, 662-674; Sub.S.B. No. 108, 149 Ohio Laws, Part I, 382, 457-469; Am.Sub.S.B. No. 106, 149 Ohio Laws, Part II, 3500, 3501-3517; Sub.S.B. No. 222, 150 Ohio Laws, Part V, 8230, 8257-8262; Am.Sub.H.B. No. 162, 151 Ohio Laws, Part IV, 7744, 7765-7770; 2014 Sub.S.B. No. 172; 2016 Sub.H.B. No. 158. Despite both the holding in Lewis and the fact that half the appellate districts across Ohio have adopted and applied the no-proximate-cause rule, none of the amendments to the political-subdivision-immunity statute contain any language that restricts the common-law development of the rule or otherwise “clearly supports” abrogating the rule. If the no-proximate-cause rule truly blurred the distinction or limitations of the immunity statute as the majority claims, then *363surely the General Assembly would have acted. Because the General Assembly has not taken any such action, we can only presume that the General Assembly does not believe that the no-proximate-cause rule encroaches upon its politieal-subdivision-immunity statute. The General Assembly’s inaction suggests that the majority’s decision rejecting the rule as encroaching on the province of the immunity statute is meritless.
{¶ 57} Ohio law requires that police officers apprehend suspects. State v. White, 142 Ohio St.3d 277, 2015-Ohio-492, 29 N.E.3d 939, ¶ 32; R.C. 2935.03(A)(1) (peace officers “shall arrest and detain, until a warrant can be obtained, a person found violating * * * a law of this state”); R.C. 2921.44(A)(2) and (F) (a law-enforcement officer’s negligent failure to prevent or stop the commission of an offense or to apprehend an offender is a second-degree misdemeanor). Moreover, Ohio law implicitly recognizes that in the fulfillment of their duties, police officers may have cause to pursue a suspect. See State v. McDonald, 137 Ohio St.3d 517, 2013-Ohio-5042, 1 N.E.3d 374, ¶ 5; see also R.C. 2921.331(A) (failure to comply with any lawful order of a police officer is a crime); R.C. 2921.331(C)(4) and (5)(A) (willfully fleeing or eluding a police office after the commission of a felony in a vehicle is a felony of the fourth degree, and if the offender causes serious physical harm or “a substantial risk of serious physical harm to persons or property,” a violation of R.C. 2921.331(B) is a felony of the third degree).
{¶ 58} The no-proximate-cause rule recognizes the necessary balance between a police officer’s inherently dangerous obligation to pursue and apprehend a fleeing suspect and whether the pursuit becomes the sole or concurrent cause of a third party’s injuries. This is particularly true in this case when the fleeing suspect’s actions were negligent per se and his actions proximately caused the injuries of the third party.
{¶ 59} I agree with the standard of review set forth in the majority opinion and the majority’s recitation of facts. Based on the totality of the facts outlined in the majority opinion, the pursuit of the burglary suspect was not the proximate cause of Argabrite’s injuries. Therefore, the fleeing suspect was the sole proximate cause of Argabrite’s injuries.
{¶ 60} “[Pjolice officers are often forced to make split-second judgments in circumstances that are tense, uncertain and rapidly evolving * * *." Graham v. Connor, 490 U.S. 386, 397, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989). Just as “it would be unreasonable to require that police officers take unnecessary risks in the performance of their duties,” Terry v. Ohio, 392 U.S. 1, 23, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968), it is equally unreasonable to inhibit police officers from performing their sworn duty to uphold the law, State v. Stover, 3d Dist. Putnam No. 12-95-1, 1995 WL 564100, *3 (Sept. 22, 1995).
*364{¶ 61} “Police [officers] cannot be made insurers of the conduct of the culprits they chase.” Chambers v. Ideal Pure Milk Co., 245 S.W.2d 589, 591 (Ky.App.1952). Although the pursued may drive recklessly because an officer has engaged in a pursuit, the. officer is not obliged to allow the pursued to escape. Miami v. Home, 198 So.2d 10, 13 (Fla.1967). Without the no-proximate-cause rule, doors would open “ ‘for every desperado to seek sanctuary in the congested confines of our municipalities.’ ” DeWald, 719 P.2d at 650, quoting West Virginia ex rel. Poulos v. Fid. & Cas. Co. of New York, 263 F.Supp. 88, 91 (S.D.W.Va.1967).
{¶ 62} The United States Supreme Court has recognized that imposing a rule requiring law-enforcement officers to allow fleeing suspects to get away would erode the deterrent effect of policing on criminal behavior:
[W]e are loath to lay down a rule requiring the police to allow fleeing suspects to get away whenever they drive so recklessly that they put other people’s lives in danger. It is obvious the perverse incentives such a rule would create: Every fleeing motorist would know that escape is within his grasp, if only he accelerates to 90 miles per hour, crosses the double-yellow line a few times, and runs a few red lights.
(Emphasis sic.) Scott v. Harris, 550 U.S. 372, 385, 127 S.Ct. 1769, 167 L.Ed.2d 686 (2007).
{¶ 63} But today’s majority opinion, in my view, does just that. The majority writes that “[w]e expect law-enforcement officers to protect the public, but that expectation need not mean that an officer must sit idly by while a suspect flees the scene of a crime, particularly when the suspect’s flight itself endangers the general public further.” Majority opinion at ¶ 16. The immunity standards are “rigorous standards that will in most circumstances be difficult to establish, especially with respect to a law-enforcement officer carrying out the statutory duty to arrest and detain a person violating the law.” (Emphasis added). Id. at ¶ 8. Perhaps law-enforcement officers should take comfort in the fact that, according to the majority, “in most circumstances” sovereign immunity will apply. However amicus curiae Ohio Prosecuting Attorneys Association has a different view: “Because police pursuits are indeed dangerous * * * plaintiffs would be able to plausibly argue that police pursuits of fleeing suspects are per se reckless.” Which of these two views of the “recklessness” standard of the immunity statute is accurate will be determined in the coming years as law-enforcement officers are sued for injuries sustained at the hands of a fleeing suspect.
*365{¶ 64} Today’s majority ruling will have a chilling effect on policing and will aid criminals in their flight to avoid apprehension. The majority dismisses this statement as “alarmist * * * [and] completely unfounded.” Majority opinion at ¶ 11. While it is hard to prove a negative—that is, that pursuits will not occur as a result of today’s majority opinion—the statement is scarcely “alarmist.”
{¶ 65} Newton’s third law of motion states that “[f]or every force there is an equal and opposite force or reaction.” Webster’s Third New International Dictionary 1280 (2002). The fact that the majority’s action comes by way of the pen does not diminish the natural and predictable reaction to that force.
{¶ 66} And, when a majority of this court takes action, as it does today, to abrogate the common-law no-proximate-cause rule, the reasonable and logical reaction by Ohio law-enforcement officers will be to weigh the possibility of personal liability for an injury to a third party caused by the misconduct of a fleeing suspect before they engage in a pursuit. When decision-making happens in a heartbeat, as it does in the everyday professional life of law-enforcement officers, that reaction—weighing personal liability before taking action—will have a chilling effect on policing.
{¶ 67} The conclusion that abrogating the no-proximate-cause rule will have a chilling effect on policing is also shared by amicus curiae Ohio Prosecuting Attorneys Association, which states that rejecting the no-proximate-cause rule will result in more lawsuits against police officers. The fear of liability will make law-enforcement officers think twice before engaging in a pursuit and will embolden criminals. S. Cent. Regional Med. Ctr. v. Pickering, 749 So.2d 95, 101 (Miss.1999) (imposition of liability for certain conduct deters others from such conduct).
{¶ 68} The deterrent effect that the fear of liability will have on law-enforcement officers has been contemplated by a few of our sister supreme courts. The Texas Supreme Court determined that an important factor in the competing interests involved in determining the liability of police for injuries incurred in a high-speed pursuit was “ ‘the danger that the threat of such liability would deter [an officer’s] willingness to execute his office with the decisiveness and the judgment required by the public good.’ ” Lancaster v. Chambers, 883 S.W.2d 650, 656 (Tex.1994), quoting Scheuer v. Rhodes, 416 U.S. 232, 240, 94 S.Ct. 1683, 40 L.Ed.2d 90 (1974).
{¶ 69} Imposing liability on an officer for the actions of the pursued was also a matter of grave concern to the Supreme Court of Wyoming. That court wrote that a police officer “should be responsible only for the careful operation of his own car; * * * he should not be liable for the unpredictable actions of the driver being pursued for that would make him an insurer of the wrongful acts of a lawbreaker.” (Emphasis added.) DeWald, 719 P.2d at 649.
*366{¶ 70} “Alarmist.” I think not.
{¶ 71} Moreover, the majority’s view that my position “is a misguided attempt to inject policy considerations into a case that is resolved by application of straightforward legal principles of immunity and proximate cause,” majority opinion at ¶ 11, is balderdash. Steeped in legal principles and precedent is the notion that absent an express abrogation by the General Assembly, the common law remains viable. As set forth above, the no-proximate-cause rule is a common-law rule that has not been expressly abrogated by the General Assembly in any of the numerous amendments of the sovereign-immunity statute after the first Ohio court applied the no-proximate-cause rule. The mere fact that I also believe that the no-proximate-cause rule is grounded in sound policy—that we should not undermine or deter law-enforcement officers from faithfully honoring their duty and obligation to arrest and apprehend suspects and criminals alike— does not undermine that argument.
{¶ 72} Law-enforcement officers throughout Ohio should carefully read those cases from around the United States in which officers are found reckless in their pursuit of fleeing suspects and, before activating the lights and sirens of a public-safety vehicle to apprehend suspected impaired drivers, murderers, rapists, kidnappers, child abductors, or armed robbers and the like, consider the fate of their families and their financial well-being. Those individuals who have already chosen to violate the sanctity of society’s laws are more likely to willfully attempt to flee and elude police to avoid apprehension and will do so at any cost. After all, the fleeing suspect has nothing more to lose and freedom to gain by driving recklessly at high rates of speed swerving in and out of traffic, especially now.
{¶ 73} Because the common-law no-proximate-cause rule is used to determine the tort element of causation and is not a defense to determine immunity, I dissent. Ohio law places an affirmative duty on police officers to apprehend suspects, and the no-proximate-cause rule should remain viable, particularly when the General Assembly has remained silent. Because the appellate court correctly held that the pursuit was not extreme or outrageous and that the officers were not the proximate cause of Argabrite’s injuries, I would affirm the reasoning and the judgment of the court of appeals. Therefore, I concur in judgment only.

. After Lewis, half of Ohio’s appellate districts have adopted and applied the rule. Sutterlin v. Barnard, 2d Dist. Montgomery No. 13201, 1992 WL 274641 (Oct. 6, 1992); Sanchez v. Canton, 5th Dist. Stark No. 1997 CA 00187, 1998 WL 519435 (Jan. 26, 1998); Heard v. Toledo, 6th Dist. Lucas No. L-03-1032, 2003-Ohio-5191, 2003 WL 22233790; Jackson v. Poland Twp., 7th Dist. Mahoning *360Nos. 96 CA 261, 97 CA 13, and 98 CA 105; Johnson v. Patterson, 8th Dist. Cuyahoga No. 66327, 1994 WL 590526, *2 (Oct. 27, 1994).